Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The IDS statements filed to date have been considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8-9 are objected to because of the following informalities:  In claim 8, the limitations “the corresponding resource set” (bridging lines 4 and 5) and “the resource . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 11, 16-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the limitation “an incrementing times” is confusing.  In other words, it is not clear what this term means when interpreted in light of the specification since the specification merely repeats this term without more.  
	Claim 5 falls in view of claim 4.
	In claim 6, the limitations “an individual criterion” and “an individual threshold” are vague and indefinite since it is not clear what is meant by “individual” in the claimed context.

	In claim 16, the variable “P” is not defined, and the limitation “wherein P is matched with preset threshold” is confusing since it is not clear what is meant by “matched.”  Also, the limitation “an increasing order” is vague and indefinite.
	Claim 17 falls with claim 16. In addition, in claim 17, the limitations “the number”, “the preset thresholds”, and “the corresponding resource pool set” all lack an antecedent basis.  Also, since the limitations “the number” and “the preset thresholds” lack an antecedent basis, this renders the limitation “P is equal to the number of the preset thresholds” vague and indefinite since it is not clear how “P” should be construed.
	In claim 20, insufficient structure has been recited to perform the function of “are executed”.
	For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, and 8-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the 3GPP document, R4-167770, entitled “Discussion on RRM measurements related to UE autonomous resource selection in V2V” submitted by Huawei, HiSilicon (“Huawei”) in view of the 3GPP document, R1-1707300, entitled “Sidelink carrier aggregation for LTE V2V communication” submitted by Intel Corp. (“Intel”).
	Regarding independent claim 1, Huawei teaches the claimed limitations “A resource selection method for device-to-device/vehicle-to-everything communication supporting carrier aggregation (see sections 1 (Introduction) and 2 (Discussion)), comprising: 
excluding an expected-busy resource from each resource pool associated with a resource of which channel signal strength is greater than a comparison threshold during a sensing period (see section 1, step 2 (“UE excludes resources …”) and option 2-1 (“A resource is excluded if it is indicated or reserved by a decoded SA and PSSCH RSRP in the associated data resource is above a threshold”; see section 2, Fig. 1, for a “sensing period” (sensing window)); 
determining whether remaining resources of a candidate resource pool meet a criterion for stopping resource exclusion, wherein the candidate resource pool comprises a portion of or all the resource pools, and the criterion comprises that a criteria parameter of the candidate resource pool is greater than or equal to a preset threshold of the criteria parameter (section 1, step 2 (If the number of remaining resources after Step 2 is smaller than [20]% of the total resources … the UE repeats Step 2 … until the number of remaining resource after Step 2 is larger than [20]% of the total resources”; the “preset threshold” reads on the 20% threshold and the “candidate resource pool” ; and
selecting a resource subset from the remaining resources of the candidate resource pool when the criterion is met (section 1, step 3-1 (UE measures and ranks the remaining PSSCH resources … and selects a subset”); this subset selection is done when the 20% of the total resources threshold is exceeded in step 2), and otherwise incrementing the comparison threshold to repeatedly execute the excluding the expected-busy resources from each resource pool and the determining whether the remaining resources of the candidate resource pool meet the criterion” (section 1, step 2 (“If the number of remaining resources after Step 2 is smaller than [20]% of the total resources within the selection window, the UE repeats Step 2 using all the thresholds increased by [3] dB until the number of remaining resource after Step 2 is larger than [20]% of the total resources”)).
Huawei does not teach “initializing at least two resource pools, wherein each resource pool corresponds to one carrier” since in Huawei carrier aggregation is not disclosed.  Huawei appears to teach using one carrier with one or more resource pools associated with the carrier.
Intel teaches “initializing at least two resource pools, wherein each resource pool corresponds to one carrier” (see section 3.2 (“If multiple sidelink CCs are aggregated, the sensing and resource selection procedure can operate across a preconfigured group of the resource configuration can be CC specific”); Intel teaches a resource pool per component carrier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Huawei by incorporating the teachings of Intel to enable carrier aggregation in device-to-device communication thereby increasing the bandwidth of the communication system, as suggested by Intel in section 1 (Introduction).  Furthermore, support of sidelink carrier aggregation for device-to-device communication can enable more flexible ITS spectrum management and efficient spectrum utilization while terminals can offer multiple services, as suggested by Intel in section 2 (Sidelink Carrier Aggreation).
Regarding claim 2, Huawei teaches “wherein the determining whether the remaining resources of the candidate resource pool meet the criterion for stopping resource exclusion comprises: treating the candidate resource pool to determine whether the remaining resources of the candidate resource pool meet the criterion” (section 1, step 2, supra) but fails to teach using “all the resource pools.”
Intel teaches using “all the resource pools” as the candidate resource pool for resource selection, see section 3.2 which discloses “common pool across group of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Huawei and Intel by incorporating the additional teachings of Intel to enable carrier aggregation in device-to-device communication thereby increasing the bandwidth of the communication system, as suggested by Intel in section 1 (Introduction).  Furthermore, support of sidelink carrier aggregation for device-to-device communication can enable more flexible ITS spectrum management and efficient spectrum utilization while terminals can offer multiple services, as suggested by Intel in section 2 (Sidelink Carrier Aggreation).
Regarding claim 6, Huawei teaches “wherein the criterion further comprises an individual criterion comprising that criteria parameter of at least one resource pool is greater than or equal to an individual threshold (“the individual threshold” reads on the 20 percent threshold in section 1, step 2); and the determining whether the remaining resources of the candidate resource pool meet the criterion further comprises:3U.S. National Stage of PCT/CN2017/113303 Preliminary Amendment February 12, 2020determining whether there is a resource pool meeting the individual criterion in the candidate resource pool” (see section 1, step 2; the “a resource pool” reads on the resource pool in which its remaining resources are compared to the 20% threshold).
Regarding claim 8, Huawei teaches “wherein the criteria parameter is a number and/or occupancy proportion of the remaining resources in a corresponding resource pool set (see section 1, step 2 which discloses “If the number of remaining resources after Step 2 …”), the occupancy proportion of the remaining resources is a ratio between the number of the remaining resources and a total number of the resources in the corresponding resource set, and the resource set comprises at least one resource pool” (see section 1, step 2 which discloses “until the number of remaining resource after Step 2 is larger than [20]% of the total resources”; the “resource set” reads on the resource pool in which its remaining resources are compared to the 20% threshold).  
Regarding claim 9, Huawei teaches “wherein when the criteria parameter is the number of the remaining resources in the corresponding resource pool set, the preset threshold of the criteria parameter is 20% of a sum of a total number of all the initialized resource pools” (see section 1, step 2, “If the number of remaining resource … is smaller than [20]% of the total resources …”).  
Regarding 10, Huawei and Intel do not teach “wherein the preset threshold varies as a number of resource pools from the candidate resource pool varies”.   Huawei teaches using a fixed preset threshold of 20% of the total resources.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Huawei and Intel by incorporating a variable preset threshold in order to increase the flexibility of the communication system.  In other words, having a variable preset threshold would allow the number of remaining resources after resource exclusion to vary depending on the channel conditions 
Regarding claim 11, Huawei teaches “before excluding the expected-busy resource from each resource pool: excluding a resource associated with an unmonitored subframe from each resource pool in a sensing period” (see section 2, “When requested by higher layers … the UE shall monitor subframes … except for those in which its transmissions occur”). 
Regarding claim 12, Huawei teaches “before excluding the expected-busy resource from each resource pool: determining an initial value of the comparison threshold according to a priority for to-be- transmitted data and a priority for decoded side-link control information” (see section 1, step 2 – option 2-1 which discloses a threshold; Further in step 2, the threshold is a (pre)configurable function of the priority information which includes priority information of the TB to be transmitted and the priority information of the decoded SA). 
Regarding claim 13, Huawei teaches “wherein the channel signal strength comprises a reference signal received power of a physical sidelink channel” (section 1, step 2, option 2-1) but fails to teach that the sidelink channel is a PSCCH.  Rather, it teaches a PSSCH.  However, PSCCH channels are well known, see section 2 of Huawei and section 3.2 of Intel.   It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Huawei and Intel by 
Regarding claim 14, Huawei teaches “wherein a single increment value of the comparison threshold is 3 dB” (section 1, step 2).
Regarding claim 15, the combination of Huawei and Intel teaches “wherein time windows corresponding to at least two of the resource pools” but fails to teach “have a same endpoint”.  The endpoints in the combination of Huawei and Intel are presumed to have different endpoints.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Huawei and Intel by incorporating a same endpoint in order to increase the flexibility of the communication system.  Moreover, such a modification is further deemed obvious since this would constitute nothing more than an alternative embodiment without producing any unexpected results.  
Regarding claim 16, Huawei teaches “wherein the selecting the resource subset from the remaining resources of the candidate resource pool comprises: arranging the remaining resources of the candidate resource pool in an increasing order of a side-link received signal strength indicator (S-RSSI); treating the first P resources from the remaining resources of the candidate resource pool in the increasing order as the resource subset, wherein P is matched with the preset threshold” (section 1, step 3-1).  

Regarding claim 18, the limitation “wherein the resource subset is configured for supporting sidelink transmission in device-to-device/vehicle-to- everything system supporting carrier aggregation” is deemed to logically follow from the combination of Huawei and Intel.  
Regarding claim 19, Huawei teaches “A resource selection apparatus for device to device/vehicle to everything communication supporting carrier aggregation, comprising a processor and a communication circuit, wherein the processor is connected to the communication circuit, and the processor is configured for executing programs to perform the method as claimed in claim 1” (Huawei teaches a UE which inherently includes a processor and a communication circuit such as a modem and the inherent processor of the UE would perform the method of claim 1 since claim 1 is obvious in view of Intel).  
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei and Intel as applied to claim 6 above, and further in view of Li et al., US 2019/0313279, (“Li”).
Huawei and Intel do not teach but Li teaches “wherein at least two resource pools from the candidate resource pool corresponding to different individual thresholds” (see paragraph no. 0282, “the respective thresholds of the Np resource pools are increased … the thresholds for excluding the resources in step 1702 may be configured separately for each resource pool”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Huawei and Intel by incorporating the teachings of Li to improve the mechanism for finding and controlling congestion, thereby better avoiding collision and interference among devices, as suggested by Li in paragraph no. 0019.
Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the limitations recited in each of claims 3 and 4 and claim 5 depends from claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Fig. 6 of Li et al., US 2020/0015176.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414